Citation Nr: 9922257	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent.

2.  Entitlement to an increased rating for internal 
derangement right knee with partial ankylosis and traumatic 
arthritis, currently evaluated as 30 percent.

3.  Entitlement to an increased rating for chronic right 
ankle sprain, to include the issue of whether a substantive 
appeal was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to May 
1980.

By rating decision in October 1980, service connection was 
granted for internal derangement right knee with residual 
partial ankylosis and traumatic arthritis, chronic right 
ankle sprain, and external hemorrhoids.  In March 1994, the 
veteran filed a claim for an increased rating for her service 
connected disabilities.  This appeal arises from the August 
1995 rating decision from the Baltimore, Maryland Regional 
Office (RO) that increased the evaluation of the service 
connected internal derangement right knee with partial 
ankylosis and traumatic arthritis to 30 percent and continued 
the evaluation of the service connected hemorrhoids as 0 
percent.  

A Notice of Disagreement was filed in June 1996 and a 
Statement of the Case was issued in July 1996.  A substantive 
appeal was filed in September 1996, with a request for a 
hearing before a Member of the Board in Washington, D.C.  In 
October 1996, the veteran requested a hearing at the RO 
before a local hearing officer.  In August 1997, the 
abovementioned RO hearing was held.

The Board additionally notes that a hearing was scheduled in 
Washington, D.C. before a member of the Board on June 30, 
1999 pursuant to the veteran's request on the September 1996 
substantive appeal.  The veteran failed to report for this 
hearing.  Consistent with the May 1999 hearing notice letter 
to the veteran, as she failed to appear for the Board 
hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

By rating decision in June 1997, the RO increased the 
evaluation for the veteran's service connected hemorrhoids 
from 0 percent disabling to 10 percent.  The veteran has 
continued her appeal of the 10 percent rating.

The Board notes that the appellant, in a June 1996 statement 
in support of her claim, indicated that she wanted service 
connection for depression as secondary to her service 
connected disabilities.  The RO has not developed this issue.  
The issue of the appellant's entitlement to service 
connection for depression as being proximately due to or the 
result of service connected disabilities is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.

At the August 1997 RO hearing, the veteran argued that she 
was unable to work due to her service connected disabilities.  
The issue of a total disability rating based on individual 
unemployability has not been prepared for appellate review 
and is not inextricably intertwined with the issues on 
appeal.  It is, therefore, referred to the RO for appropriate 
action.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that although a total 
disability individual unemployability rating claim predicated 
on a particular service-connected condition is "inextricably 
intertwined" with a rating increase claim regarding the same 
condition, it does not necessarily follow that a rating 
increase claim for a particular service-connected condition 
is "inextricably intertwined" with a total disability 
individual unemployability rating claim predicated on that 
condition.  Holland v. Brown, 6 Vet. App. 443 (1994).  

The issue of entitlement to an increased rating for service 
connected internal derangement, right knee with ankylosis and 
traumatic arthritis is the subject of the Remand portion of 
this decision. 

The appeal additionally arises from an August 1995 rating 
decision from the Baltimore, Maryland RO that denied the 
veteran's claim for an increased rating for her service 
connected chronic right ankle sprain.  This issue is 
addressed further in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for hemorrhoids is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  The veteran's hemorrhoids are manifested by complaints of 
pain and bleeding; the current clinical findings do not 
demonstrate persistent bleeding, anemia, or fissures.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.115, Diagnostic Code 7336 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show treatment for 
hemorrhoids.

By rating action of October 1980, service connection was 
granted for hemorrhoids with an evaluation of 0 percent.

In March 1994, the veteran filed a claim for an increased 
rating for hemorrhoids.

By rating action of August 1995, the evaluation of service 
connected hemorrhoids, currently 0 percent, was continued.  
The current appeal to the Board arises from this action.

Associated with the file are VA outpatient records that show 
that in May 1996, the veteran was seen with a history of 
severe symptomatic external hemorrhoids.  

In June 1996, the veteran was seen at the well woman clinic.  
On examination, the veteran had large hemorrhoidal tag.  The 
impression was hemorrhoids. 

Later in June 1996, the veteran was seen for symptomatic 
hemorrhoids.  She reported bleeding when she strained.  She 
had to push the hemorrhoids back in after a bowel movement.  
It was painful to sit.  On examination there were external 
and internal hemorrhoids.  

In July 1996, the veteran was seen with complaints that her 
hemorrhoids were very tender and produced blood.  They would 
sting after a sitz bath.  The assessments included 
hemorrhoids.

Later in July 1996, the veteran was seen with complaints of 
hemorrhoids.  The veteran had large external hemorrhoids.  
The impressions included hemorrhoids.  

A flexible sigmoidoscopy from later in July 1996 showed 
moderate external hemorrhoids and internal hemorrhoids.  The 
veteran had normal mucosa, negative diverticulosis, and 
negative mass.  The impression included internal and external 
hemorrhoids.  

In August 1996, the veteran was seen with complaints of 
problematic hemorrhoids.  A flexible sigmoidoscopy in July 
1996 showed internal and external hemorrhoids.  The veteran 
had one bowel movement a day, not hard.  She saw bright red 
blood on the toilet paper on average every other day.  On 
examination, the veteran had moderate external hemorrhoids.  
The impression included hemorrhoids.

Later in August 1996, the veteran was seen for evaluation of 
hemorrhoids.  She had increased pain in the last two to three 
years and bleeding from the rectum with bowel movements in 
the last two years.  She had been on stool softeners and 
Metamucil for hemorrhoids, but symptoms persisted.  On 
examination, large painful external hemorrhoids were visible.  

In September 1996, the veteran had an external and internal 
hemorrhoidectomy.  Three major hemorrhoid clusters were 
excised.  

In April 1997, the veteran was seen with a history of 
hemorrhoids with pain and bleeding for the past three months.  
She had to strain to have a bowel movement and had itching.  
She stated that the bowel movements had been greenish-dark 
and there was blood on the tissue almost always.  On 
examination, the veteran had mild external hemorrhoids.  The 
diagnostic impressions included external hemorrhoids.  

By rating action of June 1997, the evaluation of the 
veteran's service connected hemorrhoids was increased to 10 
percent.

At the August 1997 RO hearing, the veteran testified that she 
had bleeding due to her hemorrhoids almost every day, 
especially when she had a bowel movement and when she would 
strain.  Mental stress would cause bleeding.  She had pain 
due to her hemorrhoids.  Both loose and solid stools would 
irritate the hemorrhoids.  

On a September 1997 VA examination, it was noted that the C 
file was not available for review.  The veteran complained of 
hemorrhoids, bleeding during defecation, and pain.  On 
examination, there were large external and prolapsed internal 
hemorrhoids.  There was no significant scarring.  Inspection 
revealed no other abnormalities.  No bleeding was apparent.  
Internal examination was not completed due to the veteran's 
complaints of pain.  The diagnoses included large external 
and prolapsed internal hemorrhoids.  The veteran was 
symptomatic and surgery was recommended.

In an October 1997 addendum to the September 1997 VA 
examination, the examiner indicated that the C file was 
reviewed.  The medical reports were consistent with the 
history provided by the veteran.  At the time of the 
examination, the veteran had large external and internal 
hemorrhoids, and the internal hemorrhoids were prolapsed and 
inflamed.  It was not possible to perform a more complete 
examination than the one that was performed.  It was the 
examiner's impression that the veteran should have surgery, 
and then she should be examined again, by a proctologist, if 
available.  No permanent rating could be given regarding the 
veteran's hemorrhoids because of the acute condition.

Associated with the file are VA outpatient records.  They 
include a hospital report that indicates that the veteran was 
admitted to the detox. unit in May 1997.  A rectal 
examination revealed external hemorrhoids.  The veteran was 
unable to be fully examined as she stated that it was too 
painful.  Laboratory findings included that a CBC reveal a 
red blood count of 5.62, with a hemoglobin reading of 16.3 
and a hematocrit reading of 49.5.  

A VA outpatient record from December 1997 indicates that the 
veteran was seen for abdominal pain.  She had no black or 
bloody stools.  She had hemorrhoids with occasional bleeding 
in the past.  She had had a hemorrhoidectomy with no recent 
episode over the past many months.  The assessments included 
hemorrhoids.

A VA outpatient record from April 1998 shows that the veteran 
was seen with a history of painful hemorrhoids.  She 
complained of a painful rectum and she was unable to sit due 
to the pain.  She was constipated and stools were hard.  The 
stools were hard to move even when soft.  The rectum would 
burn and was irritated.  There would be blood on the tissue 
paper and there were also drops in the toilet.  On 
examination, the veteran had external hemorrhoids with no 
fissure or thrombosis.  The hemorrhoids were not bloody.  The 
veteran complained of pain during the rectal examination.  
There was no evidence of narrowing.  The assessments included 
external hemorrhoids and ano-rectal pain, no cause, possibly 
psychosomatic.  
 
II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her, as mandated 
by 38 U.S.C.A. § 5107(a).

The undersigned notes that the examiner in the October 1997 
VA examination addendum indicated that the veteran should be 
examined by a proctologist due to the veteran's acute 
condition at the time of the examination.  However, another 
examination is not required as the April 1998 VA outpatient 
record included a rectal examination that revealed that the 
veteran had no fissures or thrombosis.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in October 1980, service connection was 
awarded for external hemorrhoids; a 0 percent rating was 
assigned from May 1980 under Diagnostic Code (DC) 7336 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  By 
rating action of June 1997, the evaluation of the veteran's 
service connected hemorrhoids was increased to 10 percent 
from June 1996 under DC 7336.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under applicable criteria, a 10 percent rating is warranted 
for external or internal hemorrhoids, large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted for 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. Part 4, 
Diagnostic Code 7336.

At the September 1997 VA examination, the veteran complained 
of bleeding.  On examination, she had large external and 
prolapsed hemorrhoids.  No bleeding was apparent.  A VA 
hospital report from May 1997 shows that the veteran's CBC 
included a red blood count of 5.62, hemoglobin reading of 
16.3, and hematocrit reading of 49.5.  A VA outpatient record 
from December 1997 shows that the veteran indicated that she 
had occasional bleeding in the past and no recent episodes.  
A VA outpatient record from April 1998 shows that the veteran 
complained of bleeding.  On examination, there were no 
fissures and the hemorrhoids were not bloody.  In summary, 
the record does not support the veteran's claim for a rating 
in excess of 10 percent, as there is no evidence of 
persistent bleeding, secondary anemia, or fissures. 

In arriving at a decision, the Board notes that the VA 
examiner in October 1997 could not do a complete examination 
of the veteran due to the fact she was experiencing rectal 
discomfort.  He suggested surgery followed by an examination 
by a proctologist.  As there is medical evidence of record 
prior and subsequent to this examination which addresses the 
criteria necessary to rate the disability, a Remand for an 
additional examination is not deemed warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.


REMAND

The veteran contends that her service connected internal 
derangement, right knee with ankylosis and traumatic 
arthritis is worse than currently evaluated, and warrants a 
higher disability rating. 

The undersigned notes that an examination that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) has 
not been provided.  In that case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated that 
her symptoms would become worse with walking and with weather 
changes.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements. 

Moreover, the veteran has been diagnosed with traumatic 
arthritis of the right knee.  Therefore, the RO must consider 
the principles of rating enunciated in VAOPGCPREC 23-97 (July 
1, 1997) (under certain circumstances, separate ratings may 
be assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).

Additionally, on the VA examination in September 1997, it was 
noted that the veteran had a scar of the right knee.  It was 
not determined if the scar was tender on objective 
demonstration.  The Court held in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994) that an appellant might be 
entitled to separate ratings for residuals of an injury to 
include painful scars and muscle damage if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  

Finally, there is an indication in the record that the 
veteran has been treated at the Baltimore, Maryland and 
Martinsburg, West Virginia VA Medical Centers.  Treatment 
records from these facilities should have been requested 
prior to the VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Also developed for appellate review was the issue of 
increased rating for a chronic right ankle sprain, rated as 0 
percent.  By rating action of August 1995, an increased 
rating for a chronic right ankle sprain was denied and the 
veteran then filed a timely Notice of Disagreement in June 
1996.  When she was furnished with a Supplemental Statement 
of the Case (SSOC) in January 1998, however, she was advised 
of the necessity of perfecting her appeal by timely filing a 
substantive appeal.  See 38 C.F.R. § 20.302 (1998).  That 
regulation specifies that a substantive appeal must be filed 
within 60 days from the date the SSOC was provided to the 
appellant or within the remainder of the one year period 
after notification of the action being appealed, whichever is 
later.  The question arises as to whether a timely 
substantive appeal was filed. 

Therefore, the Board finds that issue should be properly 
characterized to include the matter of whether the veteran's 
substantive appeal of the issue of increased rating for a 
chronic right ankle sprain was timely filed.  It must first 
be decided, however, whether the veteran will be prejudiced 
in any way by consideration of this issue when the RO has not 
addressed it.  The factors to be considered include whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the underlying claim, an 
opportunity to submit such evidence or argument and an 
opportunity to address the issue at a hearing.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Clearly, at this juncture, the veteran would be prejudiced if 
the Board were to consider the timeliness issue, without 
referring this matter to the RO for initial adjudication. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the internal derangement, 
right knee with ankylosis and traumatic 
arthritis in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from the Baltimore, 
Maryland and Martinsburg, West Virginia 
VAMCs. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected internal derangement, 
right knee, with ankylosis and traumatic 
arthritis.  The veteran should be 
notified of the potential consequences 
should she fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
whether there is any ankylosis of the 
knee; and, if so, the position in degrees 
should be given.  If there is limitation 
of motion, the ranges of motion should be 
given in degrees, together with the 
normal ranges of motion.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  The examiner should be asked to 
determine whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The examiner should indicate whether the 
veteran's right knee scar is tender and 
painful on objective demonstration or 
whether the scar is poorly nourished with 
repeated ulceration.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, and 
VAOPGCPREC 23-97.  If the decision 
regarding an increased rating for service 
connected internal derangement right knee 
with ankylosis and traumatic arthritis 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Verification should also be included to 
the effect that the veteran was notified 
of the consequences of her failure to 
appear.  The veteran and her 
representative should then be afforded an 
opportunity to respond.

4.  The veteran should be apprised of the 
re-characterization of the issue 
regarding her claim for increased rating 
for chronic right ankle sprain as whether 
the substantive appeal was timely filed.  
She should be given the opportunity to 
submit additional argument and/or 
evidence relating to same, and to appear 
at a hearing before the RO and/or the 
Board.  

5.  After such has been accomplished, the 
RO should consider the question of 
whether a timely substantive appeal has 
been filed.  A supplemental statement of 
the case should be issued to the veteran 
and her representative which covers any 
new evidence and which provides her with 
a citation to the governing law and 
regulations, including, but not limited 
to 38 C.F.R. §§ 19.34, 20.200, 20.202, 
20.302, 20.303, and 20.305 (1998).  They 
should be afforded the requisite period 
of time within which to respond.

6.  Further, if the RO determines that a 
timely substantive appeal has not been 
filed, the RO should consider whether any 
subsequent evidence received may be 
considered to be an informal request to 
reopen the veteran's claim.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

